Case 2:16-cv-11593-BAF-APP ECF No. 96 filed 10/09/18                PageID.1827       Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF MICHIGAN

DERRICK BUNKLEY                                   )
                                                  )
       Plaintiff,                                 )
                                                  )   Case No. 2:16-cv-11593-BAF-APP
v.                                                )
                                                  )
CITY OF DETROIT, SERGEANT                         )   Judge Bernard A. Friedman
MARCELLUS, LATONYA MOSES,                         )
GLENDA FISHER, CHRISTOPHER                        )
MOREAU, TROY WESLEY, JAY                          )
TANGWAY, AND UNKNOWN                              )   JURY TRIAL DEMANDED
EMPLOYEES OF THE CITY OF DETROIT,                 )
                                                  )
       Defendants.                                )

                      MOTION TO WITHDRAW APPEARANCE

       NOW COMES Plaintiff, DERRICK BUNKLEY, by and through his attorneys, LOEVY
& LOEVY, and moves to withdraw Aisha Nicole Davis as counsel for Plaintiff.
In support, Plaintiff states as follows:

       1. Attorney Aisha Nicole Davis will shortly be concluding her employment at Loevy &
          Loevy, the law firm that represents Plaintiff, Derrick Bunkley, in the above
          referenced matter.

       2. Plaintiff will continue to be represented by Jon Loevy, Julie Marie Goodwin, &
          Heather L. Donnell.

       3. No prejudice will ensue to Plaintiffs or any other party if Ms. Davis is permitted to
          withdraw her appearance in this matter.

WHEREFORE, Plaintiffs respectfully requests that the Court enter an order permitting the
withdrawal of Aisha Nicole Davis’ appearance as counsel in this matter.

                                                            RESPECTFULLY SUBMITTED,
                                                            /s/ Aisha N. Davis
                                                            Aisha N. Davis
                                                            Attorneys for Plaintiff

Dated: October 9, 2018
Case 2:16-cv-11593-BAF-APP ECF No. 96 filed 10/09/18         PageID.1828     Page 2 of 2



Jon Loevy
Heather Lewis Donnell
Aisha N. Davis
Loevy & Loevy
311 N. Aberdeen, 3rd FL
Chicago, IL 60607
Telephone: (312) 243-5900
Facsimile: (312) 243-5902
Aisha@Loevy.com


                               Certificate of Service

      I hereby certify that on October 9, 2018, I electronically filed the foregoing

papers with the Court Clerk using ECF system which will send notice to counsel of

record.

                                                            /s/ Aisha N. Davis
